Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 CIVIL ACTION NO.:

 JOEL W. MATZDORF;
 MIKAYLA MATZDORF;
 DUANGDOW C. HOYORD; and
 LUKE T. HOYORD; individually and on behalf of all others similarly situated,

                Plaintiffs,

         vs.

 UPONOR, INC.;
 UPONOR NORTH AMERICA, INC.;
 DOES 1 through 100, inclusive, whose true names are unknown,

                Defendants.


            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL



       Plaintiffs Joel W. Matzdorf, Mikayla Matzdorf, Duangdow C. Hoyord, and Luke T.

Hoyord, (collectively hereinafter “Plaintiffs”), on behalf of themselves and all persons similarly

situated (“the Class”), by and through their attorneys Burg Simpson Eldredge Hersh Jardine, P.C.,

allege as follows:

                                       INTRODUCTION

       1.      This is a class action for damages and other relief asserted pursuant to Federal Rule

of Civil Procedure 23 on behalf of all persons similarly situated related to blue and red colored

cross-linked polyethylene tubing (“PEX”) manufactured and/or distributed by Defendants Uponor,

Inc. and Uponor North America, Inc. (collectively “UPONOR” or “Defendants”) which suffers

from design and/or manufacturing defects that cause premature damage, degradation, deterioration

and failure (hereinafter “UPONOR PEX”).


                                                 1
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 2 of 20




                                         THE PARTIES

       2.      Plaintiffs Joel W. Matzdorf and Mikayla Matzdorf (collectively hereinafter

“Matzdorf Plaintiffs”) are individuals residing at all relevant times at 221 Painted Horse Way,

Erie, Colorado 80516 (“Matzdorf Plaintiffs’ Home”). Matzdorf Plaintiffs are citizens of Colorado.

       3.      Plaintiffs Duangdow C. Hoyord and Luke T. Hoyord (collectively hereinafter

“Hoyord Plaintiffs”) are individuals residing at all relevant times at 6808 Indian Paintbrush Street,

Frederick, Colorado 80530 (“Hoyord Plaintiffs’ Home”). Hoyord Plaintiffs are citizens of

Colorado.

       4.      Matzdorf Plaintiffs’ Home and Hoyord Plaintiffs’ Home are collectively

hereinafter referred to as Plaintiffs’ Homes.

       5.      Defendant Uponor, Inc. is an Illinois corporation with its principal place of business

located at 5925 148th Street West, Apple Valley, Minnesota 55124. Defendant Uponor North

America, Inc. is a Delaware corporation with its principal place of business located at 5925 148th

Street West, Apple Valley, Minnesota 55124. At all relevant times herein, UPONOR designed,

manufactured, marketed/advertised, sold and/or distributed UPONOR PEX for use in residential

water plumbing systems throughout the United States, both directly and indirectly, by and through

their entities, employees, agents, predecessors-in-interest and/or other representatives.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

because this is a class action in which the matter in controversy exceeds $5 million, exclusive of

interest and costs, and some members of the Class are citizens of states different than Defendants.

       7.      This Court has personal jurisdiction over Defendants because, among other things,

Defendants conduct substantial business in Colorado, have sufficient minimum contacts in




                                                 2
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 3 of 20




Colorado, and intentionally avail themselves of the consumers and markets within Colorado

through the promotion, advertising/marketing, partnership agreements, supply agreements, sales

and distribution of its products, including UPONOR PEX.

        8.      Venue is proper in this Court because at all relevant time Plaintiffs resided in Weld

County, Colorado, and pursuant to 28 U.S.C. § 1391(a)(2) a substantial part of the acts giving rise

to Plaintiffs’ claims occurred within Weld County.

                                   FACTUAL ALLEGATIONS

        9.      Matzdorf Plaintiffs purchased Matzdorf Plaintiffs’ Home from Oakwood Homes,

LLC. Matzdof Plaintiffs’ Home was substantially completed in March of 2017 and was originally

constructed with UPONOR PEX in the potable water plumbing system.

        10.     Hoyord Plaintiffs’ Home was built by Saint Aubyn Homes, LLC, was substantially

completed in July of 2017, and was originally constructed with UPONOR PEX in the potable

water plumbing system.

        11.     The Uponor PEX in Plaintiffs’ Homes is prematurely degrading, deteriorating

and/or failing and suffers from micro-cracking.

        12.     PEX stands for cross-linked polyethylene. PEX is a popular product because of its

purported flexibility and ease of installation. PEX tubing is commonly either blue or red to make

it readily identifiable once installed as either a cold (blue) or hot (red) water line.

        13.     Unlike UPONOR, most PEX manufacturers add red or blue color pigment, along

with antioxidant stabilizers, to the plastic formulation during the extrusion process (when the

tubing is formed) and prior to cross-linking, which adds color evenly throughout the tubing wall.

        14.     Antioxidant stabilizers are necessary to achieve the flexibility of PEX tubing,

maintain ductility and protect against embrittlement.




                                                   3
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 4 of 20




       15.     Unlike other PEX manufacturers, Defendants manufacture PEX tubing and then,

after extrusion, add a blue or red coating to the tubing’s outside surface. Coatings do not stick to

PEX, so Defendants patented a process to color coat their PEX tubing. Defendants’ patented

process involves conveying the PEX tubing “through an oxidizing step in which at least the outer

surface of the base pipe is oxidized, through a coating step in which a pre-polymer system is

applied to the outer surface of the base pipe and through a curing step in which the pre-polymer is

cured to form a layer of the pipe.” Uponor Innovation AB, Fristad (SE), Appl. No. 12/572,683,

Filed Oct. 2, 2009.

       The below photograph depicts the difference between UPONOR PEX, displaying the

coating only on the tube’s exterior surface, and other manufacturers’ PEX, displaying the coating

through the entire tube.




       16.     This means that in order to get the coating to stick to the outside surface of the

UPONOR PEX tubing, Defendants run the tubing through a furnace/flame treatment that

oxidizes/burns the outside of the pipe. While the furnace/flame treatment improves adhesion

qualities of polymers prior to the application of coatings and adhesives, it is an oxidation process

that destroys the antioxidants from the outside of the UPONOR PEX tubing, subjecting the tube


                                                 4
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 5 of 20




to actual damage and premature failure in the form of, among other things, oxidative degradation,

micro cracking, cracking, through-wall cracking, leaks and other property damage.

          17.   Because the outside surface of UPONOR PEX is depleted of antioxidants after the

flame treatment, the outside surface prematurely becomes brittle and develops microcracks when

the tubing is expanded during installation. The embrittlement and microcracks constitute damage

to the tubing and the cracks continue to grow and spread over time, eventually propagating

through-wall, causing resultant leaks, significant damage to other property, loss of use of the

plumbing system, and/or preventing the plumbing system from functioning as intended.

          18.   As of 2016, Defendants represented that they produced over five billion feet of

UPONOR PEX and were responsible for approximately one-third of all PEX sold in the United

States.

          19.   As of 2016, Defendants did business with all of the top ten homebuilders in the

United States and have exclusivity agreements with three of them.

          20.   As of 2016, among the top ten homebuilders, Defendants claimed to have a 60%

share of their housing starts.

          21.   Defendants designed, manufactured, advertised/marketed, distributed, and/or sold

UPONOR PEX for use in water plumbing systems throughout the United States, including but not

limited to Plaintiffs’ Homes, homes and other structures owned by members of the Class and all

other similarly situated homes and structures.

          22.   Defendants designed, manufactured, advertised/marketed, distributed, and/or sold

UPONOR PEX for use in potable water plumbing systems throughout the United States.

          23.   Defendants have repeatedly represented that consumers should trust Defendants to

provide the highest quality PEX tubing because the company has many years of industry




                                                 5
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 6 of 20




experience and is an industry leader in the manufacture of PEX tubing.

       24.     Until        approximately    2021,     Defendants     designed,    manufactured,

advertised/marketed, distributed, and/or sold the UPONOR PEX at issue. Defendants’ sales

catalog advertised that, inter alia, its UPONOR PEX was the highest quality PEX tubing available,

and that its cross chemical bonding process gave it “superior characteristics.”

       25.     At         the    following    link,     https://www.uponor-usa.com/en/customer-

support/faq#:~:text=Uponor%20PEX%20will%20not%20corrode,fit%20that%20type%20of%20

connection, Defendants represented that UPONOR PEX has “superior resistance to stress-crack

corrosion” and will suffer “no micro-cracking during expansion.”

       26.     Contrary to these affirmative statements, as alleged herein, the UPONOR PEX

suffers from design and/or manufacturing defects causing damage.

       27.     Specifically, and as a result of such defects, the UPONOR PEX is predisposed to

premature oxidative failure, micro cracking, through wall cracking, leaks, loss of use, and other

failure and damages. These defects cause the UPONOR PEX to crack, fail to perform when put to

their intended use, leak and reduce their normal useful life.

       28.     Defendants failed to fully or adequately compensate property owners, including,

but not limited to, Plaintiffs and members of the Class, who have been injured as a result of the

defective UPONOR PEX. Defendants failed to disclose this material information to Plaintiffs,

members of the Class, and the public.

       29.     Before designing, manufacturing, advertising/marketing, distributing and/or selling

UPONOR PEX, Defendants failed to take appropriate steps to ensure that its products were safe

for their intended use.

       30.     Defendants knew or should have known that UPONOR PEX was not suitable for




                                                 6
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 7 of 20




use within water plumbing systems and that UPONOR PEX suffered from the defects and caused

damages as alleged herein.

       31.     UPONOR PEX has caused damage to, and failure of, plumbing systems, which has

caused and will continue to cause Plaintiffs and the Class to incur damages through no fault of

their own.

       32.     Beginning in or around 2021, Defendants discontinued their manufacture,

distribution and sale of red and blue UPONOR PEX because of the defects with the product.

However, Defendants misrepresented that the product was being “suspended,” not “discontinued,”

and instead concealed that it discontinued the product due to the defects and premature failures

and damages.

       33.     Plaintiffs seek relief for damages sustained by Plaintiffs and the Class that

Defendants’ proximately caused by the use of their UPONOR PEX in Plaintiffs’ and Class

members’ homes and other structures.

       34.     Plaintiffs seek relief to remedy Defendants’ strict products liability violations,

breaches of implied warranty, violations of the Colorado Consumer Protection Act, and

negligence.

       35.     Plaintiffs have suffered an ascertainable loss as a result of Defendants’ acts,

omissions and/or misrepresentations associated with UPONOR PEX, including their

misrepresentations and non-disclosures about the product defects and discontinuing/suspending

the manufacture, distribution, and sale of the UPONOR PEX.

       36.     At no time did Defendants or any of their agents, dealers or other representatives

inform Plaintiffs of Defendants’ acts, omissions and/or misrepresentations related to defects in

UPONOR PEX.




                                               7
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 8 of 20




                            STATUTE OF LIMITATIONS TOLLING

        37.      Defendants knowingly and actively concealed and failed to disclose relevant

information to Plaintiffs and members of the Class related to the defective nature of UPONOR

PEX.

        38.      Defendants engaged in a scheme to cover up evidence of premature deterioration

and failure of UPONOR PEX by making spot repairs when leaks were reported.

        39.      Because the defects in UPONOR PEX are latent, Plaintiffs and members of the

Class could not have reasonably discovered the true nature of the defects until shortly before the

filing of this Complaint.

        40.      Any applicable statute of limitations was tolled by Defendants’ knowing and active

concealment and denial of the facts alleged herein.

                                 CLASS ACTION ALLEGATIONS

        41.      This action is brought on behalf of Plaintiffs, individually and as a class action,

pursuant to FED. R. CIV. P. 23(a), 23(b)(2) and/or 23(b)(3), on behalf of a state class of owners of

homes and other structures in Colorado with UPONOR PEX (“Class”). Specifically, the Class

consists of:

        All persons or entities who own homes or other structures in Colorado with UPONOR PEX

        used as the lines and components of a potable water plumbing system.

        42.      Plaintiffs may, and specifically reserve the right to, re-define the Class prior to class

certification.

        43.      This action has been brought and may be properly maintained as a class action

because there is a well-defined community of interest in the litigation and the proposed class is

numerous and ascertainable, and the common questions of law and fact predominate over any



                                                    8
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 9 of 20




questions affecting solely individual members of the class.

        44.     The members of the Class are so numerous that joinder of all members is

impracticable. Although the exact number of class members is currently unknown, Plaintiffs are

informed and believe and thereon allege that the proposed Class contains thousands of individuals

and entities who own homes or other structures in Colorado with Uponor PEX. The disposition

of the class members’ rights with respect to the alleged defects, as described in this Complaint, is

a benefit to all parties and to the Court.

        45.     A well-defined community of interest exists in that common questions of law and

fact exist as to the members of the Class, including but not limited to:

                       i.       Is UPONOR PEX defective?

                      ii.       Was UPONOR PEX defectively designed and/or defectively

                                manufactured for its intended purpose?

                     iii.       Did Defendants know or should they have known that UPONOR

                                PEX is inherently defective and substantially certain to malfunction

                                during its useful life?

                     iv.        Is UPONOR PEX prematurely failing, degrading, and/or

                                deteriorating?

                      v.        Did Defendants fail to warn consumers that UPONOR PEX is

                                subject to premature failure, degradation, and/or deterioration?

                     vi.        Did Defendants make fraudulent, false, deceptive, and/or

                                misleading statements in connection with the advertising/marketing

                                and/or sale of UPONOR PEX?

                    vii.        Did    Defendants       omit   material    information   when      they




                                                    9
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 10 of 20




                               advertised/marketed and/or sold UPONOR PEX?

                   viii.       Did Defendants owe a duty to Plaintiffs and the putative Class to

                               exercise reasonable and ordinary care in the formulation, testing,

                               design, manufacture, advertising/marketing, distribution and/or sale

                               of UPONOR PEX?

                    ix.        Did Defendants exercise reasonable care in the testing, design,

                               manufacture, advertising/marketing, distribution and/or sale of

                               UPONOR PEX?

                     x.        Did Defendants breach their duty to Plaintiffs and the putative

                               Class?

                    xi.        Did Defendants violate Colorado’s Consumer Protection Act?

                   xii.        Did Defendants violate other Colorado laws?

                   xiii.       Did Defendants’ conduct constitute willful misconduct and/or

                               fraudulent concealment?

       These and other common questions of law and fact predominate over any questions

affecting solely individual members of the Class.

       46.     Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs

own homes with UPONOR PEX in Colorado. Plaintiffs seek to assert the claims as alleged in this

Complaint that are typical of the claims that would be asserted by the members of the Class.

       47.     Plaintiffs will fairly and adequately represent the interests of all members of the

Class. Plaintiffs own homes with UPONOR PEX in Colorado and are adequate representatives of

the Class as they have no interests which are adverse to the interests of the Class that they seek to

represent. Plaintiffs have retained attorneys that have substantial experience and success in the




                                                 10
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 11 of 20




prosecution of complex defective product consumer protection class action litigation.

       48.     A class action is superior to other available means of fair and efficient adjudication

of this controversy. Class action treatment will permit a large number of similarly situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of effort and expense that numerous individual actions would engender.

The disposition of their claims in this case and as part of a single class action lawsuit, rather than

thousands of individual lawsuits, will benefit the parties and greatly reduce the aggregate judicial

resources that would be spent if this matter were handled as hundreds or thousands of separate

lawsuits. Furthermore, given the potential for extraordinary expenses and burdens in conducting

the discovery and presentation of evidence regarding the inherent defects in UPONOR PEX, the

burden of individual litigation would make it extremely difficult, if not impossible, for individual

members of the class to redress the wrongs asserted herein, while an important public interest will

be served by addressing the matter as a class action. Moreover, separate prosecution by thousands

of individual members of the Class would likely establish inconsistent standards of conduct for the

Defendants and result in the impairment of and potential harm to the Class members’ rights and

the disposition of their interests through actions to which they were not parties.

       49.     Plaintiffs know of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a class action.

       50.     Plaintiffs have adequately and objectively defined the class so the Court will be

able to use the class definition to determine the class members. Defendants’ records, as well as

public records searches, will reveal the identities of class members. A brief inspection will show

which homes and other structures have lines and components of the potable water plumbing system

with UPONOR PEX. Therefore, the putative class is ascertainable.




                                                 11
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 12 of 20




       51.     Defendants have acted, and refused to act, on grounds generally applicable to the

Class, thereby making appropriate final relief with respect to the Class as a whole.

                                           COUNT I
                                STRICT PRODUCT LIABILITY
       (Plaintiffs, on behalf of themselves and all others similarly situated, Against All
                                          Defendants)

       52.     Plaintiffs repeat and re-allege all prior and subsequent paragraphs and incorporate

them as if repeated in full herein.

       53.     At all times material to this action, Defendants were in the process of designing,

engineering, developing, testing, approving, manufacturing, fabricating, equipping, inspecting,

repairing, labeling, advertising, promoting, marketing, distributing, selling and supplying

UPONOR PEX throughout the United States, including, but not limited to, Colorado.

       54.     At the time the UPONOR PEX left the control of Defendants, it was defective in

design and manufacture and unreasonably dangerous to Plaintiffs and the members of the Class

who might reasonably be expected to use it in the plumbing systems in their homes and other

structures. These defects include, but are not limited to, the conditions described in in this

Complaint.

       55.     The UPONOR PEX was expected by Defendants to reach, and did reach,

homeowners/end users without substantial change in the condition in which it was placed on the

market and expected to be installed in homes and other structures.

       56.     Plaintiffs and the members of the Class are persons and entities who would

reasonably be expected to be owners to have UPONOR PEX as a water plumbing system installed

in their homes and other structures.

       57.     The defects in the UPONOR PEX caused by Defendants were a direct and

proximate cause of damages suffered by Plaintiffs and the members of the Class.



                                                12
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 13 of 20




       58.     Defendants are strictly liable to Plaintiffs and the Class for the damages caused by

the defects and inadequacies in the design and manufacturer of UPONOR PEX.

                                          COUNT II
             STRICT PRODUCT LIABILITY FOR MISREPRESENTATION
      (Plaintiffs, on behalf of themselves and all others similarly situated, Against All
                                         Defendants)

       59.     Plaintiffs repeat and re-allege all prior and subsequent paragraphs and incorporate

them as if repeated in full herein.

       60.     Defendants sold UPONOR PEX for resale, use or consumption.

       61.     Defendants misrepresented facts concerning the character or quality of the

UPONOR PEX that would be material to potential purchasers or users of the product.

       62.     Defendants represented that its PEX tubing was the highest quality PEX tubing

available, and that its cross chemical bonding process gave it “superior characteristics.”

       63.     Defendants represented that UPONOR PEX has “superior resistance to stress-crack

corrosion” and will suffer “no micro-cracking during expansion.”

       64.     When Defendants discontinued their manufacture, distribution and sale of red and

blue UPONOR PEX because of the defects with the product, they provided misrepresentations that

the product was being “suspended,” not “discontinued,” and instead concealed that it discontinued

the product due to the defects and premature failures and damages.

       65.     Defendants’ misrepresentations were made to purchasers, potential purchasers

and/or end users as members of the public at large.

       66.     As end users, Plaintiffs and the members of the Class reasonably relied on the

misrepresentations and/or the developer/builders responsible for building their homes and other

structures reasonably relied on Defendants’ misrepresentations.

       67.      Plaintiffs and the members of the Class were persons and entities who would



                                                13
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 14 of 20




reasonably be expected to use, consume and/or be affected by UPONOR PEX.

            68.   Plaintiffs and the members of the Class suffered damages caused by their

reasonable reliance on the misrepresentations and/or their respective developer/builders reliance

on Defendants’ misrepresentations.

                                           COUNT III
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
        (Plaintiffs, on behalf of themselves and all others similarly situated, Against All
                                           Defendants)

            69.   Plaintiffs repeat and re-allege all prior and subsequent paragraphs and incorporate

them as if repeated in full herein.

            70.   At all relevant times herein, Defendants manufactured and/or supplied the

UPONOR PEX, and prior to the time the UPONOR PEX was put into the homes and other

structures owned by Plaintiffs and the members of the Class, Defendants impliedly warranted that

UPONOR PEX was of merchantable quality and fit for the ordinary use for which it was intended.

            71.   The UPONOR PEX was unfit for its intended use and was not of merchantable

quality because of the defects in the UPONOR PEX alleged herein.

            72.   Defendants breached the implied warranty of merchantability, as the UPONOR

PEX was not of a merchantable quality due to the defects alleged herein. As a direct and proximate

result of Defendants’ breach of said implied warranties, Plaintiffs and the members of the Class

have suffered, and will continue to suffer, damages as alleged herein in an amount to be determined

at trial.

                                           COUNT IV
                      BREACH OF IMPLIED WARRANTY OF FITNESS
                                FOR A PARTICULAR PURPOSE
        (Plaintiffs, on behalf of themselves and all others similarly situated, Against All
                                           Defendants)
            73.   Plaintiffs repeat and re-allege all prior and subsequent paragraphs and incorporate



                                                   14
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 15 of 20




them as if repeated in full herein.

       74.       At the time the UPONOR PEX was put into the homes and other structures owned

by Plaintiffs and the members of the Class, Defendants had reason to know of the particular

purpose for the UPONOR PEX. Defendants impliedly warranted that the UPONOR PEX was fit

for the particular purpose in the homes and other structures owned by Plaintiffs and the members

of the Class.

       75.       The implied warranties were intended to inure to the benefit of the end users, i.e.,

Plaintiffs and the members of the Class.

       76.       Defendants breached the implied warranty because the UPONOR PEX was not fit

for the particular purpose due to the defects alleged herein.

       77.       As a direct and proximate result of Defendants’ breach of said the implied

warranties, Plaintiffs and the members of the Class have suffered, and will continue to suffer,

damages as alleged herein in an amount to be determined at trial.

                                          COUNT V
                                       NEGLIGENCE
      (Plaintiffs, on behalf of themselves and all others similarly situated, Against All
                                         Defendants)

       78.       Plaintiffs repeat and re-allege all prior and subsequent paragraphs and incorporate

them as if repeated in full herein.

       79.       Defendants owed Plaintiffs and the members of the Class a duty to exercise

reasonable      and   ordinary   care   in   the    testing,    design,   manufacture,   distribution,

advertising/marketing, and/or sale of the UPONOR PEX.

       80.       Defendants negligently, carelessly, tortuously, and/or wrongfully failed to use

reasonable care in the testing, design, manufacture, distribution, advertising/marketing, and/or sale

of the UPONOR PEX in the homes and other structures owned by Plaintiffs and the members of



                                                   15
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 16 of 20




the Class.

       81.        Defendants knew or should have known that owners of homes and other structures

with UPONOR PEX, including Plaintiffs and the members of the Class, would be substantially

damaged thereby, as alleged herein.

       82.        The use of UPONOR PEX has resulted in or will result in foreseeable damage as

alleged herein.

       83.        Defendants were under a duty to exercise ordinary care to avoid reasonably

foreseeable injury to users and purchasers of homes and other structures, and knew or should have

foreseen with reasonable certainty that purchasers and/or end users would suffer the damages set

forth herein if Defendants failed to perform their duty to cause the UPONOR PEX to be tested,

designed, manufactured, distributed, advertised/marketed, and/or sold in a proper workmanlike

manner and fashion.

       84.        Defendants failed and neglected to properly test, design, manufacture, distribute,

advertise/market, and/or sell UPONOR PEX in that each Defendant so negligently, carelessly and

in an unworkmanlike manner performed the aforesaid work such that the UPONOR PEX was

tested, designed, manufactures, distributed, advertised/marketed, and/or sold improperly,

negligently, carelessly and/or in an unworkmanlike manner.

       85.        Plaintiffs and the members of the Class are lay people and lack the knowledge and

understanding to inspect their homes or other structures for UPONOR PEX and understand

whether the lines and components of the plumbing systems have any defects. Plaintiffs and the

members of the Class lacked the ability to test the UPONOR PEX to know whether a defect

existed.

       86.        Defendants’ negligence is a substantial factor in causing the damages as alleged




                                                  16
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 17 of 20




herein.

          87.   As a direct and proximate result of the conduct described herein, Plaintiffs and the

members of the Class have suffered damages, including but not limited to damages to other

property, in an amount precisely unknown, but believed to be within the jurisdiction of this Court

as alleged in this Complaint and incorporated herein, and according to proof at trial.

          88.   As a direct and proximate result of Defendants’ negligence, carelessness and

breaches of its duty of reasonable and ordinary care, Plaintiffs and the putative Class have been

caused to suffer losses and damages, including the cost of repairing and replacing the UPONOR

PEX, interruption of their businesses and home life, damage to their homes, businesses and

personal property due to leakage, and other incidental expenses associated with the failure of

UPONOR PEX, all of which damages were foreseeable by Defendants.

                                        COUNT VI
   VIOLATIONS OF THE COLORADO CONSUMER PROTECTION ACT (“CCPA”)
     (Plaintiffs, on behalf of themselves and all others similarly situated, Against All
                                        Defendants)

          89.   Plaintiffs repeat and re-allege all prior and subsequent paragraphs and incorporate

them as if repeated in full herein.

          90.   Upon information and belief, Defendants represented or caused others to represent

that the UPONOR PEX would be of a particular standard or quality when they knew, or should

have known, that it would be of another in violation of C.R.S. § 6-1-105(1)(g).

          91.   Upon information and belief, said representations are contained in online

representations, verbal representations, and other representations that were widely distributed

and/or made available to the public and were approved by Defendants.

          92.   Upon information and belief, Defendants either knowingly or recklessly made false

representations as to the characteristics, uses and/or benefits of UPONOR PEX, including, but not



                                                 17
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 18 of 20




limited to: that its cross chemical bonding process gave it superior characteristics; it would be free

from any defects in materials and workmanship; it had superior resistance to stress-crack

corrosion; and it would not suffer micro-cracking during expansion.

       93.     Defendants failed to disclose material information concerning UPONOR PEX and

its defects causing damage in the form of cracking, leaks, premature deterioration and/or other

failures, which Defendants knew at the time it continued to advertise, promote, sell and distribute

UPONOR PEX.

       94.     Sometime after Defendants became aware of UPONOR PEX’s defects causing

damage in the form of cracking, leaks, premature deterioration and/or other failures, they

concealed said information from Plaintiffs, the members of the Class, and the public, and

misrepresented that UPONOR PEX was temporarily “suspended” due to allocation issues and/or

that it was no longer being offered, but never disclosing the known defects or recalling UPONOR

PEX due to its defects.

       95.     Defendants’ actions described above constitute knowing or reckless acts or

practices that are unfair, unconscionable, deceptive, deliberately misleading, false or fraudulent.

       96.     As a result of Defendants’ conduct, Plaintiffs and the putative Class have suffered

ascertainable losses in the form of damages and the need to remove and replace the UPONOR

PEX plumbing systems in their homes and other structures.

       97.     A causal relationship exists between Defendant’s unlawful, false, deceptive, and

misleading conduct and Plaintiffs’ and the putative Class’ injuries, including, but not limited to,

the amount of out-of-pocket losses from damage to Plaintiffs’ and the putative Class’ homes and

other structures, businesses and personal property from the cost of replacement tubing and fittings,

water leaks, the cost to repair any leaks, and/or the cost to repair or replace damaged personal




                                                 18
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 19 of 20




and/or real property associated with the defective UPONOR PEX.

       98.     In concealing from and/or failing to disclose the foregoing information to Plaintiffs,

Defendants violated C.R.S. § 6-6.5-101, rendering Defendants negligent per se.

       99.     These violations of the provisions of C.R.S. § 6-1-105 occurred in the course of

Defendants’ business. Furthermore, the making of the misrepresentations and nondisclosures

described above constituted bad faith conduct as defined in C.R.S. § 6-1-113 that caused injury

and property damage to Plaintiffs and the members of the Class. Plaintiffs reasonably relied upon

these misrepresentations or nondisclosures to their detriment.

       100.    Defendants’ violations significantly impacted the public as actual and/or potential

consumers of Defendants’ products/goods.

       101.    Defendants’ misrepresentations and/or nondisclosures also concerned violations of

C.R.S. § 6-6.5-101; because such statute was adopted to protect the public’s property from

property damage and premature deterioration, such misrepresentations and/or nondisclosures

involve a matter of public interest and have a public impact as a matter of law.

       102.    Plaintiffs and the members of the Class have suffered injuries in fact to their legally

protected interests. Defendants’ actions in violation of C.R.S. § 6-1-101, et seq., caused Plaintiffs

and the members of the Class injuries, damages and losses, entitling them to their actual damages,

attorney fees, prejudgment interest and other recoveries allowed under Colorado law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request, on behalf of themselves and members of the Class, that

this Court:

       A.      determine that the claims alleged herein may be maintained as a class action under

Rule 23(a), (b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure, and/or under Colorado




                                                 19
Case 1:21-cv-02057-STV Document 1 Filed 07/29/21 USDC Colorado Page 20 of 20




law, and issue an order certifying the Class as defined above and designating Plaintiffs’ counsel

as counsel for the Class;

        B.      award all actual general, special, incidental, statutory, treble or other multiple,

punitive and consequential damages to which Plaintiffs and the members of the Class are entitled;

        C.      award pre-judgment and post-judgment interest on such monetary relief;

        D.      award all costs of suit, forensic investigation and analysis costs, fees of experts,

including engineering and construction experts;

        E.      award treble damages, costs and attorney fees pursuant to § 6-1-113, and for

attorney fees and costs as provided for by any applicable statute or law; and,

        F.      grant such further and other relief that this Court deems appropriate. This relief may

include, without limitation, any remediation, inspection, notice, and/or other necessary steps to be

undertaken with respect to putative class members with UPONOR PEX on which the defect has

not yet manifested.

                                         JURY DEMAND

        Plaintiffs, on behalf of themselves and the putative Class members, demand a trial by jury

on all issues so triable.

DATED: July 29, 2021                   By:    /s/ Michael C. Menghini__________________
                                       Michael C. Menghini, Esq.
                                       Penny J. Manship, Esq.
                                       BURG | SIMPSON | ELDREDGE | HERSH | JARDINE PC
                                       8310 S. Valley Hwy, Suite 270
                                       Englewood, CO 80210
                                       Telephone: (303) 792-5595
                                       Email: mmenghini@burgsimpson.com
                                              pmanship@burgsimpson.com

                                       Attorneys for Plaintiffs and Class Representatives, on behalf
                                       of themselves and all others similarly situated




                                                 20
